ROSS, Circuit Judge.
The plaintiff in error was at the time here in question a police officer of the city of Portland, Or., riding a motorcycle belonging to the police department' of that city in pursuance of his duties as such officer, going west on Taylor street, while an automobile of the defendant in error was being driven south on Park street, and as the officer approached the intersection of the two streets he, fearing a collision with the automobile, turned south on Park street and skidded into an automobile parked on its west side, being thereby thrown to the pavement and sustaining injuries for which he sued.
According to the record, the real and only question here presented is whether the officer had the right of way by virtue of an ordinance of the city of Portland, as is claimed on his behalf, thereby making it the duty of the driver of the automobile to keep out of his way, or whether the case is controlled by the Motor Vehicle Law of the State of Oregon (Laws 1921, p. 707), as the court below held, and which it is conceded is in direct conflict in that respect with the city ordinance referred to.
That question we find has been directly decided in several cases by the Supreme Court of the state. See Rose v. Port of Portland, 82 Or. 541, 162 P. 498; Lovejoy v. City of Portland, 95 Or. 459, 471, 472, 473, 188 P. 207; Hillsboro v. Public Service Commission, 97 Or. 320, 336, 337, 187 P. 617, 192 P. 390; Dent v. Oregon City, 106 Or. 122, 211 P. 909; West v. Jaloff (Or.) 232 P. 642,. decided January 2, 1925.
The judgment is affirmed.